 

sure san ~o 112976

 

§Anoa~cv on r>,\.rrrv winrour sweeney §
§NAMt'-. Esfeia O. PinO

lsiniv_. mine Pino 81 Associates z

§srnssr Aociacss' 20 Bicentennial Circle, Suite 200 §

sure CA zrr>cooiz. 95826 …§

i

l

i'EB 2 1 2019

CLERK\ U S oisTRicT cOUR¥

..~r~r Sacramento
mm 1916) 641.1938
isrsicr oF cALiFoRNlA

§rsi€pno~& no (916)641 2288

t; riot »r>mlcss epino@epinolaw com
;`,.,ORN,Y mg §M,€) giorgans Stanley Smifh Barney LLC and Morgan Sf iian er Smit th mmBarne-y FA Notes ,

 

 

 

steam Ar)r)ssss 501lStreel .
minus Aoosess 501 iSlreet Roon14~200 §
crrYA~oziPcor)E Sacramento, CA 95814 §
sn,ri~clr ~AME~ Robert T, Matsui Federal Courthouse §

|

 

_`..,..__.`..__.~_.

,‘PL LiA iNTlFF Rachael i_eigh Konz
jDE,:ENDANT Morgan Stanley Smilh Barney LLC and Morgan Stanley Smith Barney FA Notes

', _B_o_idr`ngs LLC
APPchATioN ANo oRoER FoR APPEARANCE two ExAMiNATioN CASEW,W §
jxj ENFORCEMENT OF JUDGMENT §::j ATTACHMENT (Third Person) 25 19 mc 00007 WBS K lN ;

§ [:E Judgment Debtor [:j Third Person § dwi
ORDER TC APPEAR FOR EXAMlNATlON

 

 

1» TO (name): Racha_el Leigh Konz
2. YOU ARE ORDERED TO APPEAR personatly before this court, or before a referee appointed by the court to

a. [:] furnish information to aid in enforcement ofa money/judgment against you,

b »--~~1 answer concerning property of the judgment debtor in your possession or control or concerning a debt you owe the

L-~»~‘ judgment debtor,
§_::j answer concerning property of the defendant in your possession or control or concerning a debt you owe the defendant
that is subject lo attachment
=‘»Date.~Apr;j 1~1€~2019'~~-~~»1 m~»~i'irne:+e.~t}€r#~;rrm-~~ ~~'~r-“'“'~" W'"'"'D'e‘p't; orl”,'rtv."r‘ Rm‘;T?STmn"Floor)M“'m'“ “ ` “5'““' ‘ ' "'“'M"“"'“'““""“"~""§
i

`:::] is: in front of United Statesf Aagistrate Judgo Kendal.lJ Nowman (KJN)
‘ g specialty appointed person (name):

 

 

   

1;. This order may be served by a sheritf, marshal. registered process server, or the follo

Date: 1149 2 (( }<> lc-?
'l`his order must be served not less than 10 days before the date set for the examination.
lMPORTANT NOTlCES ON REVERSE

APPLlCATION FOR ORDER TO APPEAR FOR EXAM|NAT|ON
E_j Originaljudgment creditor fm Assignee of record § j Piaintiff who has a right to attach order

applies for an order requiring {name): Rachael Leigh l<onz
to appear and furnish information to aid in enforcement of the money judgment or to answer concerning property or debt

5 The person to be examined is
a1 the judgment debtor
b. m a third person (1) who has possession or control of pro erty belonging to the judgment debtor or the defendant or (2) who
owes the judgment debtor or the defendant more than 250 An affidavit supporting this application under Code ofCivii
j`708 1 0 is a} ached
usrness in this county and this district orwithin 150 miles ofthe place ofexan~iinatr'on

 

Proc dure se tio 49 1 10 o
6. The personlo loobe examineg res§des or as a p ace 0
7. [:)Yj Thls court is not the Court in which the money judgment is entered or(at!achment On/y) the court that issued the writ of
at'achment An affidavit supporting an application under Code of Civil Procedure section 491.150 or 708. 160 is attached

Origir\al .ludgmentenl.ered by the United States District Coun for the Southem DistrictofNewYorir:October18 2018. Regr‘stration oiForeign Jtrdgment with Umtcd States Drstnct Court lorthe Easfem

Districtof Califomia: Jariuary15 2019,.$€5180$ C §1963.
81 ] Thejudgment debtor has een examined within the past 120 days An affidavit showing good cause for another examination

  

 

 

 

  

is attached
l declare under penalty of perjury under the laws of the State of California that the foregoin i‘
Dale: i-`ebruary 21 , 2019
""'*'-- n diminish orr r)£cr»r~srwrj

1 ri s ne norm ~Ar.‘.t'-;

 

.. (C°"""HF.U on 'eVe,',,SE) .t
1'111 moved l' ‘*v“:t;:r"\‘¢$e APPL'CATION AND ORDER FOR §§
APF'EARANCE AND EXAM'NAT|ON N v

 
 

;"\'t{ aar .:<11,1 i.'»l` 7`)

(Attachment-Enforcement of Judgmentj

 

 

 

 

 

 

AT-1381EJ-125

 

information for Judgment Creditor Regarding Service
if you want to be able to ask the court to enforce the order on the judgment debtor or any third party, you
must have a copy of the order personally served on the judgment debtor by a sheriff, marshal, registered
process server, or the person appointed in item 3 of the order at least 10 calendar days before the date of

the hearingl and have a proof of service filed with the court
|MPORTANT NOTiCES ABOUT THE ORDER

APPEARANCE OF JUDGMENT DEBTOR (ENFORCEMENT OF JUDGMENT)

NOTiCE TO JUDGMENT DEBTOR lf you fail to appear at the time and place specified in this order,
you may be subject to arrest and punishment for contempt of court, and the court may make an
order requiring you to pay the reasonable attorney fees incurred by the judgment creditor in this

proceeding.

APPEARANCE OF A TH|RD PERSON (ENFORCEMENT OF JUDGMENT)

 

 

 

 

 

 

(1) NOTiCE TO PERSON SERVED lf you fail to appear at the time and place specified in this order,
you may be subject to arrest and punishment for contempt of court, and the court may make an
order requiring you to pay the reasonable attorney fees incurred by the judgment creditor in this

proceeding.

(2) NOTiCE TO JUDGMENT DEBTOR The person in whose favor the judgment was entered in this
action claims that the person to be examined under this order has possession or control of property
that is yours or owes you a debt. This property or debt is as follows (describe the property or debt):

 

 

if you claim that all or any portion of this property or debt is exempt from enforcement of the money
judgment, you must file your exemption claim in writing with the court and have a copy personally
served on the judgment creditor not later than three days before the date set for the examination.
You must appear at the time and place set for the examination to establish your claim of exemption

or your exemption may be waived.

 

 

V APPEARANCE OF A TH|RD PERSON (ATTACHMENT)

NOTICE TO PERSON SERVED lf you fail to appear at the time and place specified in this order, you
may be subject to arrest and punishment for contempt of court, and the court may make an order
requiring you to pay the reasonable attorney fees incurred by the piaintiff in this proceeding.

 

,..

APPEARANCE OF A CORPORAT|ON, PARTNERSH|P,
ASSOC|AT|ON, TRUST, OR OTHER ORGAN|ZAT|ON

tt is your duty to designate one or more of the following to appear and be examined: officers,

directors, managing agents, or other persons who are familiar with your property and debts.

 

 

Request for Accommodations. Assistive listening systems, computer-assisted real-time captioning, or sign
language interpreter services are available ii` you ask at least 5 days before your hearing Contact the clerk`s

office for RequeslforAc~commodarion (t`orm MC»4l()). (Civii Code, § 54.8.)
AT-tae/EJ~izs(Rev_January1`20111 AppL|cAT‘ON AND QRDER FOR

APPEARANCE AND EXAM|NATiON
(Attachment-Enforcement of Judgment)

Pagez ct 2

 

 

